Title: From Thomas Jefferson to Vaudreuil, 20 May 1788
From: Jefferson, Thomas
To: Vaudreuil (Veaudreuil), Louis Philippe de Rigaud, Marquis de


          
            
              Monsieur Le Marquis
            
            Paris ce 20me. Mai. 1788.
          
          Vous m’avez fait l’honneur de m’envoyer des papiers relatives au nommé Monset qui s’est transporté en Amerique pendant la derniere guerre. Je les ai fait passer tout de suite à Monsieur Langdon, President de la nouvelle Hampshire qui a l’honneur de vous etre connu, et je m’empresse de vous addresser sa reponse ou vous verrez le resultat des recherches qu’il a fait. Ce m’auroit eté un plaisir veritable de pouvoir vous annoncer quelque chose plus avantageuse et plus agreeable aux personnes qui ont l’honneur de votre protection: mais nous n’en sommes pas les maitres. J’espere que vous y verrez au moins l’empressement avec lequel je cherche  de vous temoigner les sentiments d’attachement et de respect avec lesquels j’ai l’honneur d’etre Monsieur le Marquis votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        